Citation Nr: 1603515	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had service from June 1974 to May 1976 and from May 1978 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing at the RO before the undersigned Veterans
 Law Judge in November 2014.  A transcript of the proceeding is of record.

The Board remanded the claim in January 2015, and dispatched the claim to obtain the opinion of an independent medical expert in September 2015.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service.
 
2.  Symptoms of bilateral hearing loss were not chronic in service or continuous since service separation; bilateral hearing loss did not manifest to a compensable degree within one year of service separation.
 
3.  Currently diagnosed bilateral sensorineural hearing loss is not related to active service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Bilateral sensorineural hearing loss, an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has hearing loss as a result of acoustic trauma during service.  He reported noise exposure as an infantryman, including from guns, tanks, rocket propelled grenade launchers, and hand grenades.

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.

His April 1974 report of medical examination, conducted upon entrance into active duty service, reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
n/a
5
LEFT
15
5
5
n/a
25

An August 1974 service audiogram showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
n/a
20
LEFT
10
10
10
n/a
20

His separation audiogram in March 1976 showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
40
n/a
40
LEFT
15
10
10
n/a
30

After separation from the Army, he worked in a warehouse loading trucks.  He entered the National Guard in June 1976.  His June 1976 entrance audiogram showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
n/a
10
LEFT
5
5
5
n/a
10

An August 1977 service audiogram showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
20
LEFT
15
15
15
15
25

From May 1979 to May 1981, the Veteran served in the Navy as a seaman.  He reported noise exposure including from ship guns, the engine room, and M14s.  His April 1981 separation audiogram showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
20
LEFT
15
10
5
10
25

After separation from the Navy, the Veteran reported that he worked in the hotel industry and did some maintenance work.  A 2005 private treatment record indicates that he was working as a floor technician.  He denied recreational noise exposure.  A 2010 private audiogram report states that testing showed mild high frequency sensorineural hearing loss in a checkmark pattern consistent with noise-induced hearing loss.  The examination showed speech discrimination scores of 92 percent the right ear and 100 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
n/a
40
LEFT
20
15
15
n/a
45

Upon VA examination in April 2010, the Veteran had speech recognition scores of 94 percent in each ear.  The audiogram showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
15
20
30
50
45

Upon VA examination in April 2015, the Veteran had speech recognition scores of 84 percent in the right ear and 88 percent in the left ear.  The audiogram showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
20
25
30
50
45

Although opinions were provided at the April 2010 and April 2015 VA examinations, the Board finds that they are inadequate as they did not provide sufficient rationales.  To that end, the opinions only discussed the Veteran's lack of hearing loss in service and did not address his reported noise exposure.

Thus, the Board dispatched the claim in September 2015 to obtain an expert medical opinion from a VA audiology specialist.  The requested opinion was provided in October 2015.  The specialist reviewed the claims file, including the Veteran's statements and the audiograms reported above.  The specialist noted that the Veteran experienced a significant change in hearing acuity during his first period of service, as demonstrated by the March 1976 separation audiogram.  However, the specialist opined that the change in hearing was not permanent, as evidenced by the June 1976 audiogram conducted upon entrance into the National Guard.  Next, the specialist opined that the change in hearing during the National Guard, demonstrated by the August 1977 service audiogram, was also temporary, based upon normal hearing acuity at the April 1981 Navy audiogram.  The VA specialist stated his opinion as follows:

Hearing loss due to acoustic trauma presents itself maximally at the time of the exposure.  Noise induced hearing loss generally improves partially or fully within the first few days after exposure.  This is known as temporary threshold shift.  The Institute of Medicine review of the literature on noise induced hearing loss found that it is unlikely that delayed or progressive noise induced hearing loss occurs in humans.  The appellant did not have a permanent decrease in hearing during his active duty service in the Army or in the Navy as evidenced by his entrance examination to the National Guard and separation examination from the Navy respectively.  Therefore, it is less likely than not that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure.

The Board finds that symptoms of bilateral hearing loss were not chronic during service or continuous after service separation, nor did symptoms of bilateral hearing loss manifest to a compensable degree within one year of separation from active duty service.  As noted, although audiograms in March 1976 and August 1977 show a significant change in hearing, such changes were shown to be temporary by subsequent audiograms.  The record does not reflect a permanent change in hearing acuity until 2010.  Thus, the Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral sensorineural hearing loss is not related to service.

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, he is competent in some cases to provide an opinion as to the etiology of a disorder.  Jandreau, 492 F.3d 1372, 1377.  While the Veteran is competent to assert that he noticed hearing problems in service, he is not is not shown to have the training and expertise necessary to diagnose a hearing loss disability for VA purposes, because such diagnosis requires precise audiometric testing and interpretation.  

As such, the Board finds that the October 2015 opinion provides the most probative evidence of record with respect to the nature and etiology of the Veteran's current hearing loss.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical opinion is detailed, provided a rationale for the opinion, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in February 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records from his active service and his National Guard Service, VA and private medical treatment evidence, and statements of the Veteran.  

The Veteran underwent VA audiology examinations in April 2010 and April 2015.  As noted, an expert medical opinion was obtained in October 2015.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The October 2015 expert medical opinion is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the November 2014 hearing, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 
 § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


